Citation Nr: 0001256	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  94-33 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a chronic skin 
disorder, to include as a residual of exposure to Agent 
Orange.

2.  Other issues to be clarified.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
April 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Cleveland, Ohio, Regional Office (RO).  This case was 
previously before the Board and was remanded in May 1996 and 
April 1998. 


REMAND

Of record is a February 11, 1999, statement from the veteran 
in which he both requested a Board videoconference hearing 
and a RO hearing before a RO hearing officer.  He was 
scheduled for a videoconference hearing in May 1999, but 
failed to report.  By letter dated in November 1999, the 
Board requested clarification from the veteran as to his 
hearing request.  He was advised that if he failed to respond 
within 30 days it would be assumed that he wanted a hearing 
before a member of the Board and/or an RO hearing officer at 
the RO.  No response has been received from the veteran.  

Additionally, the Board notes that the appeal originally 
included two additional issues pertaining to claim of service 
connection for a chronic gastrointestinal disorder.  However, 
by rating decision in November 1998, the RO granted service 
connection for lactose intolerance.  This action would appear 
to constitute a grant of the benefit sought by the veteran.  
However, in a VA Form 646 dated January 11, 1999, the 
veteran's local service representative appears to continue to 
advance contentions regarding one of the two issues.  The 
matter if further confused by certain language in a June 1999 
informal hearing presentation which appears to concede that 
the two gastrointestinal issues are not longer in appellate 
status.  

While recognizing that appellate review of this case has been 
delayed by two prior remands, as the veteran has failed to 
respond to the November 1999 clarification letter, the Board 
must assume that he still desires to appear at Board and RO 
hearings. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
his representative and a) clarify whether 
or not the veteran is continuing his 
appeal as to the service connection for 
gastrointestinal disorder issues 
previously certified for appeal; b) 
schedule the veteran for an RO hearing 
before a hearing officer; c) schedule the 
veteran for a hearing before a member of 
the Board sitting at the RO. 

2.  After completion of the above, the RO 
should determine whether any additional 
action is necessary with regard to any 
issue or issues on appeal.  After 
compliance with all applicable procedural 
requirements, including the issuance of a 
supplemental statement of the case if 
necessary, the case should then be 
returned to the Board for appellate 
review. 

The purpose of this remand is to comply with the veteran's 
requests for hearings.  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




